Citation Nr: 1608980	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension / heart condition.

2.  Entitlement to service connection for prostatitis with complaints of urinary infection.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral defective vision and left eye post-operative pterygium.

7.  Entitlement to service connection for a stomach disability.

8.  Entitlement to service connection for a dental condition, for purposes of obtaining VA treatment.

9.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for allergic reaction due to medication causing dizziness and falling.

10.  Entitlement to a compensable initial rating for hyperhidrosis and tinea pedis, bilateral feet. 

11.  Entitlement to an increased rating greater than 10 percent for residuals of fracture, right navicular bone.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the proceeding has been associated with the Veteran's claims file. 

In a decision dated April 2014, the Board denied the Veteran's claim of entitlement to service connection for a stomach disability.  In the April 2014 decision, the Board also reopened and remanded the Veteran's hypertension / heart condition, prostatitis with urinary infection, and right ankle disability claims for evidentiary development.  Also, the Board remanded the Veteran's bilateral hearing loss, tinnitus, bilateral eye disability, dental condition, § 1151, skin, and right navicular bone claims for evidentiary development.  With respect to the denial of the stomach disability claim, the Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued a Memorandum Decision that set aside the April 2014 Board decision denying the service connection claim and remanded the claim.  The case has been returned to the Board for compliance with the directives contained in the September 2015 Memorandum Decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's September 2015 Memorandum Decision indicated that the Board failed to provide adequate reasons or bases to support its denial of entitlement to service connection for a stomach disability, as it failed to discuss evidence of record favorable to the Veteran's claim.  Specifically, in determining that the Veteran did not suffer from a current stomach disability, the Board did not address a May 2008 provisional diagnosis of Crohn's disease or a March 1991 medical treatment record indicating a past history of irritable bowel syndrome.  Therefore, remand was warranted for the Board to provide an adequate statement of reasons or bases, including the reasons for its rejection of any of the material evidence favorable to the Veteran, and after reweighing the evidence, whether a medical examination or opinion is warranted.

The Veteran contends that he has a stomach disability as a result of his military service.  During his November 2011 Board hearing, the Veteran appeared to have alleged that he was diagnosed with "bowel or stomach colitis in the bowel" during service and that he threw up on many occasions.  Although the Veteran's service treatment records are absent complaints of or treatment for a stomach disability, he has competently and credibly testified as to experiencing stomach trouble during service including throwing up on multiple occasions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran has indicated that he had "stomach trouble" following his discharge from service.  See the November 2011 Board hearing transcript, page 23.  The Board notes that the current medical evidence of record is absent a diagnosed stomach disability.  However, as indicated above, a May 2008 VA treatment record notes a provisional diagnosis of Crohn's disease, and a medical treatment record dated March 1991 from W.C., M.D. documents a past medical history of irritable bowel syndrome with constipation.  VA has not obtained a medical opinion as to whether the Veteran's claimed stomach disability is related to service.  In light of the foregoing, the Board finds that the Veteran should be provided with a VA examination in order to determine whether he has a current stomach disability, and if so, whether the disability is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With respect to the Veteran's hypertension / heart condition, prostatitis, right ankle, hearing loss, tinnitus, bilateral eye disability, dental condition, § 1151, hyperhidrosis and tinea pedis, and right navicular bone claims, as indicated above, in April 2014, the Board remanded these claims for further evidentiary development.  In particular, the Board requested that the AOJ obtain all outstanding VA clinical records prior to March 1991 and from January 2011 to the present; provide the Veteran with corrective VCAA notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes only; obtain a supplemental opinion regarding the etiology of the Veteran's hearing loss and tinnitus; provide the Veteran with a VA examination for his hypertension / heart, prostatitis, and right ankle disabilities; provide the Veteran with a VA examination for his right wrist disability; readjudicate the Veteran's dental and hyperhidrosis claims and if the benefits requested are not granted in full, issue a statement of the case; and readjudicate remainder of the Veteran's claims.  

Pertinently, a review of the record reveals none of the aforementioned development requested above has been completed by the AOJ.  Although the Board notes that the AOJ has not yet had an opportunity to undertake the development requested in the April 2014 remand due to the appeal of the Veteran's stomach disability claim to the Court, the Board still finds that remand of those claims are warranted for compliance with the April 2014 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA clinical records from prior to March 1991 and from January 2011 to the present. The Veteran appears to have sought treatment from (or was at least referred to) various VA medical systems prior to March 1991, to include those in Louisville, Kentucky and Cleveland, Ohio.  If records prior to March 1991 should prove to be unavailable, then the AMC should document in writing the attempts to obtain these records and the Veteran should be notified and afforded the opportunity to obtain these records.

2. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  for the issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

3. Based on the information obtained from 1. above, conduct any additional development, to include a VA examination for the bilateral eye disability claim, as necessary.
 
4. After 1. above is complete, obtain a supplemental opinion from the examiner who conducted the June 2009 VA audio examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss or tinnitus was incurred in or is otherwise related to the Veteran's military service.  In that regard, the examiner/reviewer is specifically requested to consider, and discuss as appropriate, the documented in-service shifts in the Veteran's hearing acuity (discussed above) and evidence of hearing loss of 25 dB in each ear at 500 Hz at his separation examination, when converted to ISO-ANSI standards. 

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner/reviewer should provide a complete rationale for any opinion provided.

5. After 1. above is complete, schedule the Veteran for appropriate VA examination(s) for his claimed hypertension / heart, prostatitis, and right ankle disabilities.  The claims file, including a copy of this remand, should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current hypertension / heart, prostate, or right ankle disability had its onset during military service (or within one year of separation from service) or is otherwise related to service.  The examiner specifically is requested to consider, and discuss as appropriate, the service treatment records, the September 1967 and October 1967 private physicians' letters, the January 1976, January 1984, and April 1991 VA examination reports, and the other evidence of record.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed stomach disability.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Whether the Veteran currently has a stomach disability.  In determining whether the Veteran has a current stomach disability, the examiner should consider a May 2008 VA treatment record noting a provisional diagnosis of Crohn's disease as well as a March 1991 medical treatment record from Dr. W.C. noting a past medical history of irritable bowel syndrome with constipation.  

b. If the Veteran has a current stomach disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to his active military service, to include his credible report of throwing up on multiple occasions.

In rendering the requested opinion, the examiner should also consider the Veteran's credible report of experiencing stomach trouble since his discharge from service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Arrange for the Veteran to undergo an appropriate VA 
examination or evaluation, as appropriate, for a medical opinion under the criteria of 38 U.S.C.A. 
§ 1151.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  Further, in the sense of fairness and objectivity, the examiner designated to provide this opinion should not be one of the Veteran's treating health care professionals, to include those who prescribed the hypertension medication at issue.

8. Schedule the Veteran for an appropriate examination 
for his right wrist disability, to ascertain the current level of severity.  The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examiner specifically is requested to discuss at what point during the Veteran's range of motion there is objective and subjective evidence of pain onset, if any, including on repetitive motion testing. 

9. After all necessary development has been completed, 
the dental and hyperhidrosis claims should be readjudicated by appropriate authority to determine eligibility for: (1) dental treatment and (2) entitlement to a compensable initial rating for hyperhidrosis.  To the extent the benefits requested are not granted, the Veteran and his representative should be issued a statement of the case, including citation to all relevant law and regulations pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

10. Readjudicate the Veteran's claims of entitlement to service connection for hypertension / heart condition, prostatitis with complaints of urinary infection, right ankle disability, bilateral hearing loss, tinnitus, bilateral defective vision and left eye post-operative pterygium, and stomach disability as well as his claim of entitlement to compensation under § 1151 and entitlement to an increased rating for residuals of fracture of the right navicular bone.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




